Citation Nr: 0320045	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  98-03 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  

3.  Eligibility for dependents' educational assistance (DEA) 
under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.  He died on November [redacted]
, 1996.  The appellant 
is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of eligibility for DEA under Chapter 35, Title 38, 
United States Code, is the subject of this decision.  The 
issue of entitlement to service connection for the cause of 
veteran's death will be the subject of the remand herein.  
Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is held in abeyance during the pendency of 
the remand.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c)(2002).  


FINDINGS OF FACT

1.  The veteran received an honorable discharge from service. 

2.  At the time of the veteran's death in November 1996, he 
was service connected for scar, forehead, moderately 
disfiguring, evaluated as 10 percent disabling; loss of 
skull, evaluated as 10 percent disabling; rosacea with 
rhinoiphyma, evaluated as 10 percent disabling; and dementia 
with depression, secondary to post traumatic encephalopathy, 
evaluated as 100 percent disabling.  The veteran was rated as 
totally disabled, effective July 1993.  

3.  By rating decision of August 1995, the RO had established 
eligibility for Chapter 35 benefits for the veteran's 
dependents, effective September 1994, on the basis of the 
veteran having a permanent total service-connected 
disability.  


CONCLUSION OF LAW

The criteria for eligibility for dependents' educational 
assistance (DEA) under Chapter 35, Title 38, United States 
Code are met.  38 U.S.C.A. § 3501(a)(1)(D) (West 2002); 38 
C.F.R. § 3.807(a)(1) and (3) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dependents' Educational Assistance (DEA)

The facts pertinent to this issue may be briefly stated.  The 
veteran's discharge from active military service in 
November 1946 was honorable.  Service connection for the 
veteran's post-traumatic encephalopathy had been in effect 
for many years.  In an August 1995 rating decision, the RO 
noted that the diagnosis of traumatic encephalopathy given to 
the veteran in 1947 represented a diagnosis of organic brain 
disorder or dementia.  His disability was recharacterized as 
dementia with depression, secondary to post-traumatic 
encephalopathy, and increased from 30 percent to 100 percent, 
effective July 29, 1993.  The RO also adjudicated basic 
eligibility for Chapter 35 educational benefits, finding that 
the veteran's children were eligible for such benefits on the 
basis of the veteran's total service-connected disability, 
permanent in nature.  The RO notified the veteran of their 
eligibility.  The appellant and the veteran were divorced at 
that time.  

The appellant and the veteran remarried September 3, 1996.  
The veteran died on November [redacted]
, 1996.  

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, depends upon 
meeting certain requirements.  An "eligible person" means, 
inter alia, the surviving spouse of a veteran who died while 
a total disability, permanent in nature, resulting from 
service-connected disability was in effect.  38 U.S.C.A. 
§ 3501(a)(1)(D) (West 2002); 38 C.F.R. § 3.807(a)(1) and (3) 
(2002).  A "surviving spouse" is a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
and who has not remarried.  38 U.S.C.A. § 101(3) (West 2002; 
38 C.F.R. § 3.50(b) (2002).  The appellant provided a 
marriage certificate showing that she and the veteran had 
remarried in September 1996, and there is no evidence that 
they did not live together until the veteran's death (except 
for his hospitalization) or that she has remarried.

It is clear that the appellant has basic eligibility for 
Chapter 35 educational assistance benefits.  There is no 
reasonable basis to conclude otherwise.

II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  


The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The appellant was specifically 
notified of the provisions of the VCAA.  She received notice 
by letter in September 2001.  This notice from the RO 
informed the appellant of what assistance VA would provide, 
what was needed from her regarding her claim.  Various 
notices and communications, also from the RO, such as a 
September 1997 rating decision, and the September 2001, 
supplemental statement of the case, informed the appellant of 
the applicable laws and regulations needed to substantiate 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, the appellant has also had the opportunity to 
testify at a hearing regarding her claim.  She canceled her 
scheduled personal hearing.  Therefore, the Board finds that 
VA has complied with all obligations to inform her of the 
applicable laws and regulations and with all duties to assist 
the appellant in the development of the issue discussed 
above.  Given the favorable outcome as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  


ORDER

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is granted.


REMAND

Remand is required for the remaining issue in this appeal so 
that additional development may be undertaken in order to 
fulfill the Department's duty to notify and to assist the 
appellant with this claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA).  


The appellant asserts that the veteran's service-connected 
rhinoiphyma was the cause of his death.  She also maintains 
that if he died of cardiac arrest, that condition was related 
to his primary service-connected condition.  

A review of the record reveals that a death certificate 
submitted in support of the appellant's claim indicates that 
the veteran died on November [redacted]
, 1996, one day after his 
release from the VA Medical Center, Brooklyn.  The death 
certificate indicates, in pertinent part, that the veteran 
died on November [redacted]
, 1996, at the Rahway Hospital in Union 
County, New Jersey.  The death certificate also indicated 
that the veteran died of natural causes and that no autopsy 
was performed.  However, it appears that the complete death 
certificate is not of record.  No findings as to the cause of 
death or contributing causes of death are shown on the 
certificate.  The death certificate appears to have been 
folded or cut, and the numbers show 1 though 25 and then 
skips to number 29.  An original copy of the death 
certificate with the complete numbers shown on the 
certificate is necessary prior to final adjudication of the 
claim.  

Additionally, since the veteran's final VAMC Brooklyn 
discharge report of November 26, 1996, indicates that the 
veteran's condition was satisfactory and improved at 
discharge, it is important to get the medical records from 
Rahway Hospital to reveal the veteran's cause of death.  
Therefore, the emergency room terminal records from Rahway 
Hospital are necessary to final adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Write to the appellant and notify her 
of the information and evidence necessary 
to substantiate her claim.  The appellant 
should be informed that an original, 
fully completed death certificate needs 
to be obtained and submitted to VA.  She 
needs to be informed that the death 
certificate on file with VA appears 
incomplete, and the newly submitted death 
certificate must reflect every number on 
the certificate and must be an original.  

2.  After obtaining an appropriate 
release of information from the 
appellant, the RO should attempt to 
obtain the veteran's final medical 
records from Rahway Hospital, Union 
County, New Jersey.  The RO should 
associate any records obtained with the 
claims folder.  

3.  Any additional VA inpatient and 
outpatient treatment records, not already 
associated with the claims folder, 
related to the treatment of the veteran 
since 1995, should be obtained and 
associated with the claims folder.  

4.  Thereafter, if the benefit sought on 
appeal remains denied, the appellant and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
If necessary, this should also include a 
discussion of whether the appellant meets 
the requirements of a "surviving spouse" 
as defined at 38 U.S.C.A. § 1304, for 
purposes of receipt of DIC benefits.  The 
appellant and her accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The issue of entitlement to DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 is held in abeyance 
during the pendency of the remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



